Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Election/Restrictions
Newly submitted claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 23 is directed to an invention (Species B) that is patenably distinct from the originally examined invention (Species A).
The species are independent or distinct because Species A requires the adhesive expansion to be hindered by the contour of the load introduction device at 10% adhesive expansion and Species B precludes hindrance of expansion until 50% adhesive expansion is reached. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: 
(a) the inventions require a different field of search (for example searching electronic resources, or employing different search queries); 
(b) the prior art applicable to one invention would not likely be applicable to another invention;
. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-10, 17, 19, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At the outset, the examiner notes that the claims are still replete with indefiniteness errors.  The claims appear to be an improper translation of a foreign document.  Because the number and degree of the errors are so severe, the errors 
Claims 1 and 22 both recite “securing an arrangement of the at least one fiber composite work piece and the load introduction device in such a way that the arrangement is suited to withstand a first pressure in the at least one cavity for at least a first time period and a first injection loading through an injection of an adhesive into the at least one cavity through an opening or a plurality of openings defined in the load introduction device, without permanent or temporary alteration of the arrangement.”  This limitation render the scope of the claims entirely unclear.  The arrangement includes the load introduction device, the adhesion surface of said load introduction device, the cavity and the fiber composite work piece.  It is entirely unclear how “a first injection loading through an injection of an adhesive into the at least one cavity through an opening or a plurality of openings defined in the load introduction device” can occur “without permanent or temporary alteration of the arrangement” when an injection of adhesive as claimed will alter BOTH the cavity and the adhesion surface of the arrangement.  The injection loading limitation is incompatible with the limitation precluding temporary or permanent alteration of the arrangement.  Thus, the scope of the claims and any dependent claims are impossible to determine. 

In the claim 1 limitation reciting “which is defined over at least 10% of a contour of an adhesive expansion,” it is not clear if “adhesive expansion” refers to the expansion previously recited or a different expansion. 

The claim 1 limitation reciting “which is defined over at least 10% of a contour of an adhesive expansion in the at least one cavity by the contour of the load introduction device” is entirely unclear at least because “10% of a contour of an adhesive expansion” is unclear. 

Additionally, the limitations in claim 1 reciting “which over the at least 10% of the contour of the adhesive expansion in the at least one cavity corresponds to the contour of the load introduction device” and “over the at least 10% of the contour of the adhesive expansion in the at least one cavity is parallel to the contour of the load introduction device” are so unclear as to the make the scope of the claim impossible to determine.  How can the cavity be parallel a contour?

Claim 1 recites “a loading via the injection.”  Is this the same injection loading previously recited or a different loading?

In claim 3, it is not clear if there is a different between “an outer contour of the at least adhesion surface of the load introduction device” and “an outer contour of the load introduction device.”
Claim 4 recites “the spread of the adhesive.”  It is not clear if this is the same as the expansion of the adhesive. 

Claim 8 recites “the first adhesive.”  There is insufficient antecedent basis for this limitation in the claim.
In claim 8, to which of the previously recited adhesives does “the adhesive” refer?

Claim 22 recites “an intended expansion.”  It is entirely unclear what an intended expansion refers to.  How is it different from “an expansion?”

Additionally, the limitations in claim 22 reciting “an intended expansion of the adhesive over at least 10% of the contour of the adhesive expansion in the at least one cavity by the contour of the load introduction device” and “or which results in the intended expansion of the adhesive over the at least 10% of the contour of the adhesive expansion in the at least one cavity corresponding to or parallel to the contour of the load introduction device” are so unclear as to the make the scope of the claim impossible to determine.  How can the cavity be parallel a contour?

The claim 22 limitations reciting “the loading” and “the force” lack antecedent basis. 


Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Woleader et al. (US 20140241790), directed to connecting a loading introduction member to a work piece via injecting molding.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748